Citation Nr: 1105397	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1981 to August 1985, May 1986 to March 1994, and October 1994 to 
August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision on behalf of the Des 
Moines, Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2010, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Chronic residuals of a back injury were not manifest during 
active service, were not manifest within one year of service, and 
are not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Chronic residuals of a back injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in July 2007 and March 2009.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the RO's July 2007 correspondence.  
The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant to 
the matter have been requested or obtained.  The available record 
includes service treatment records, VA treatment and examination 
reports, private treatment records, and the Veteran's statements 
and testimony in support of his claim.  At his August 2010 video 
conference hearing the Veteran testified that he sustained an 
injury during active service and experienced continued back pain, 
but that he had not sought any additional back treatment during 
active service.  He also stated that he had received treatment 
from a private chiropractor between periods of active service 
after a work-related injury in 1994, but that he had been 
informed that the records of that treatment had been destroyed.  
He reported, in essence, that his private physician had not 
expressed an opinion as to the etiology of his present low back 
disability.  

Although in his May 2007 VA application the Veteran indicated he 
had undergone a worker's compensation examination related to a 
January 2007 injury at work which revealed fibromyalgia in the 
lower back, he provided no indentifying information concerning 
this medical care provider nor authorization for VA to assist him 
in obtaining any pertinent medical records related to that event.  
The Veteran provided private medical records dated in January, 
February, and March 2007, but report of a diagnosis of 
fibromyalgia was not included.  The record shows the Veteran was 
requested to provide records of his treatment or authorization 
for VA to assist him and that he was adequately informed of the 
evidence obtained in support of his claim.  The Court held that 
VA's "duty to assist is not always a one-way street" and that 
if a veteran wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The Board finds that further attempts to 
obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Although the 
Veteran's service representative asserted, in essence, that the 
January 2008 and April 2008 VA examiner failed to adequately 
consider the Veteran's report of a continuity of symptomatology 
after service, the provided reports show that the Veteran 
complained of constant pain and discomfort since his injury 
during active service.  The examiner is shown to have reviewed 
the claims file and to have adequately considered the Veteran's 
reported history.  The examiner clearly acknowledged this report, 
but apparently found more persuasive the other evidence of 
record.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including 
arthritis, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and certain chronic diseases become 
manifest to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to have 
been incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service treatment records show that in October 1993 the Veteran 
complained of the onset of low back pain after something popped 
while he was performing rowing exercises.  The examiner noted a 
full range of motion with discomfort upon flexion and extension.  
There was evidence of mild muscle spasm.  The diagnosis was low 
back strain.  The Veteran's February 1994 separation examination 
revealed a normal clinical evaluation of the spine.  An 
associated report of medical history shows he denied any history 
of recurrent back pain.  An August 1994 enlistment examination 
also revealed a normal clinical evaluation of the spine and a 
history of recurrent back pain was denied at that time.  A June 
1999 retirement examination revealed a normal clinical evaluation 
of the spine.  It was noted that the Veteran reported he ran six 
mile miles per week.  Recurrent back pain was denied in a 
June 1999 report of medical history.  

In his original application for VA compensation benefits 
submitted in June 2000 the Veteran requested entitlement to 
service connection for disorders including allergies, asthma, and 
feet, ankle, and shin pain.  The evidence obtained in support of 
those claims revealed no indication of a low back disorder.  

Private medical records dated in January 2007 show the Veteran 
reported a history of current back and neck pain, but that he did 
not indicate a past history of back or neck pain.  Records show 
he underwent an anterior cervical discectomy and fusion in 
January 2007.  He subsequently complained of low back pain and 
shooting pain down the legs after falling on ice in February 
2007.  A February 2007 X-ray examination report noted normal 
vertebral body heights and alignment.  There were early 
degenerative changes to the lower thoracic spin and a small 
anterior osteophyte at L4.  

At his VA examination in January 2008 the Veteran reported he 
sustained a back injury in 1992 (presumably the injury shown by 
service treatment records to have occurred in October 1993), that 
he had constant pain and discomfort since then, that he had re-
injured his back in 1994 and was treated by a private 
chiropractor, that his back was worse after that episode, and 
that he began experiencing pain down the right leg after a 2007 
injury when he slipped on ice.  He denied any symptoms of 
fibromyalgia.  A summary of the pertinent service and post-
service treatment records, including an October 1993 report of 
treatment for low back strain, was provided.  The examiner's 
diagnosis was mechanical back pain, sciatica.  

In an April 2008 VA examination report the examiner noted the 
claims file was reviewed, including VA treatment records, and 
that a June 1999 retirement examination was negative for 
arthritis and recurrent back pain.  It was also noted that the 
Veteran had denied a past history of back pain in a January 2007 
treatment report.  Diagnoses of desiccated and bulging disc at 
L5-S1, lumbago, work-related rhomboid strain in February 2007, 
and a remote history of back strain in service which had resolved 
according to records review including service treatment records 
and an exit physical examination.  The examiner found, in 
essence, that the Veteran's current back disorder was not caused 
by or a result of his remote back strain in 1993.  It was the 
examiner's opinion that the Veteran's disc bulge and desiccation 
had developed due to the aging process and was causing his 
degenerative disc disease.  The examiner noted further that the 
Veteran already had evidence of the same process going on in his 
cervical spine leading to the neck operation he had last year; 
the examiner indicated that this same process went on in the 
lumbar spine as well.

At his hearing in August 2010 the Veteran testified that he 
sustained a back injury during active service in October 1993 
while performing rowing exercises and that he was treated with 
anti-inflammatories, rest, and ice.  He stated he experienced 
frequent pain during the remainder of his active service, but 
that he did not seek additional treatment due to a concern for 
the negative affects it might have had on his military career.  
He reported that he had re-injured his back while working with a 
backhoe in 1994 between periods of active service.  He stated the 
pain had occurred in the same area as his previous back injury 
and that he sought treatment from a chiropractor after having 
remained on his couch for several days.  He indicated he did not 
have copies of the records of that treatment and that he had been 
informed by his chiropractor's office that their records were 
destroyed after 10 years.  He reported he had received no 
treatment related to his back after 1994 and until approximately 
2007.  

Based upon the evidence of record, the Board finds chronic 
residuals of a back injury were not manifest during active 
service and are not shown to have developed as a result of an 
established event, injury, or disease during active service.  The 
evidence does not demonstrate arthritis was manifest during or 
within one year of service.  The Board finds that the opinions of 
the January 2008 and April 2008 VA examiner are persuasive that 
the Veteran's October 1993 low back strain resolved without any 
chronic residuals and that his present back disabilities were 
neither caused by nor a result of his remote back strain in 1993.  
It was the examiner's opinion that the Veteran's current back 
disorder was age-related.  There is no evidence other than the 
Veteran's unsupported reports of continuing back pain indicating 
any back problem during the period from 1993 to January 2007.  
The Board also notes that a February 2007 X-ray examination 
revealed normal vertebral body heights and alignment with 
evidence of only early degenerative changes to the lower thoracic 
spin and a small anterior osteophyte at L4.  Further, the most 
recent VA examiner indicated that the process that affected the 
Veteran's cervical spine leading to the 2007 surgery was the same 
process later present in the lumbar spine.

Although the Veteran is competent to report symptoms he 
experienced during and after service, the Board finds his 
statements as to having experienced frequent or constant back 
pain after his injury in 1993 are inconsistent with statements he 
provided as to his medical history and the objective medical 
findings prior to 2007.  In determining whether evidence 
submitted by a veteran is credible the Board may consider 
internal consistency, facial plausibility, and consistency with 
other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(superseded by statute for an unrelated point of law as stated by 
Duenas v. Principi, 18 Vet. App. 512 (2004)).  The Board finds, 
based upon the available evidence, that the Veteran's statements 
as to a continuity of symptomatology subsequent to active service 
are not credible.  His statements as to continuous back pain are 
inconsistent with his reports of medical history during the 
remainder of service, with statements he provided in pursuit of 
private medical treatment after his retirement from service, and 
with his report of service-related disorders in his June 2000 
application for VA compensation benefits.  

While the appellant may sincerely believe that his present back 
disabilities developed as a result of an injury during service, 
he is not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  The 
January 2008 and April 2008 VA medical opinions are shown to have 
been based upon a reviewed of the evidence of record, a thorough 
examination of the Veteran, and an adequate rationale for the 
etiology opinion provided.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.




ORDER

Entitlement to service connection for the residuals of a back 
injury is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


